Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (U.S. PGPub 2013/0208421) in view of Sozzie (U.S. PGPub 2017/0211989).
Regarding claim 1, Chester teaches a liquid-cooling termination structure (element 41) having temperature sensing function (per para. 0049 no element shown), disposed on a liquid-cooling system used for performing a heat dissipating operation (per para. 0049) to a heat source of equipment (combination of elements 76, 68, 69, 
Chester does not teach a temperature sensing unit, including a sensing terminal, and a signal transferring cable extended from the sensing terminal, wherein the sensing terminal is combined with the water cooling head from the exterior of the water cooling head, and the signal transferring cable is connected to the equipment for obtaining the temperature of the heat source through the water cooling head; the top surface is formed with a screw hole, and the sensing terminal is screwed in the screw hole by utilizing a screw piece, wherein the screw hole does not penetrate through the water cooling head: wherein two ends of the screw piece are formed with a package hole and a screw rod, the package hole allows the sensing terminal to be packaged therein, and the screw rod is screwed in the screw hole of the top surface: and wherein the sensing terminal does not protrude out of a bottom surface of the screw rod.
Placement of a temperature sensor, via the top surface is formed with a screw hole on the top surface of element is obvious as it is well known in the art as shown by Hori (para. 0014) and Takahashi (para. 0051), the motivation for placement of the sensor would be to avoid other equipment, the hottest area of an element, and or serviceability.  Examiner notes that the use of a screw hole for this element is covered below.
Sozzi teaches a temperature sensing unit (element 10, para. 0002), including a sensing terminal (end of element 12), and a signal transferring cable (element 15) extended from the sensing terminal, wherein the sensing terminal is combined with the water cooling head from the exterior of the water cooling head (the wall of element 20 in the combination would be the water cooling head), and the signal transferring cable is connected to the equipment for obtaining the temperature of the heat source (per para. 0028 and 0005-0010, in combination this would be through the water cooling head; further this is merely use, and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987) and this equipment is not affirmatively claimed); and the sensing terminal is screwed in the screw hole by utilizing a screw piece (element 11 and the hole it goes into), wherein the screw hole does not penetrate through the water cooling head (per figures the element does not penetrate through as taught, and the teaching specifies a blind hole (a non-penetrating hole) meeting this limitation), wherein two ends of the screw piece are formed with a package hole (opening where element 16 12 are in element 11) and a screw rod (elements 33 of element 11), the package hole allows the sensing terminal to be packaged therein (per figures), and the screw rod is screwed in the screw hole of the top surface: and wherein the sensing terminal does not protrude out of a bottom surface of the screw rod (per figures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chester to include the .

Response to Arguments
Applicant’s arguments with respect to claim(s) the claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763